Citation Nr: 0913970	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-37 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1945 to June 1947 and from March 1952 to March 1954.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for bilateral 
hearing loss, rated 0 percent, and denied service connection 
for a lower back condition.  The Veteran's claims file is now 
in the jurisdiction of the Waco, Texas, RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  A chronic low back disability was not manifested in 
service; arthritis of the low back was not manifested in the 
first post-service year; and the preponderance of the 
evidence is against a finding that the Veteran's current low 
back disability is related to his military service or to any 
event therein.

2.  Throughout the appeal period, the Veteran's hearing 
acuity has not been shown to be worse than Level I in either 
ear. 


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008). 

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.85, Diagnostic Code (Code) 6100, 4.86 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his service connection claims.  While 
he did not receive complete notice prior to the initial 
rating decision, a February 2006 letter provided essential 
notice prior to the readjudication of his claims.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This letter 
explained the evidence necessary to substantiate his claim 
for service connection of a low back disability, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  He and his representative have 
had ample opportunity to respond/supplement the record and he 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  Notably, a November 2008 SSOC readjudicated the 
matter after additional evidence was received.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006) (finding that a 
timing defect can be cured by notice followed by 
readjudication of the claim by the Agency of Original 
Jurisdiction). 

Regarding the rating for hearing loss, as the rating decision 
on appeal granted service connection, and assigned a 
disability rating and an effective date, statutory notice had 
served its purpose, and its application was no longer 
required.  See Dingess/Hartman, 19 Vet. App. at 490-91.  An 
August 2006 SOC provided notice on the "downstream" issue 
of entitlement to an increased initial rating; and a November 
2008 SSOC readjudicated the matter after the appellant and 
his representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has not alleged that 
notice in this matter was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues"). 

The Veteran's available service treatment records (STRs) are 
associated with his claims file, and pertinent post-service 
treatment records have been secured.  The Board notes that 
some of the Veteran's treatment records (from his earlier 
period of active service) appear to be irretrievably lost.  
VA's heightened duty to assist in such cases is met.  
Notably, it is not alleged that the Veteran received 
treatment for low back complaints during the first period of 
service; therefore no search for alternate source records is 
indicated.  The RO arranged for VA audiological evaluations 
in September 2003 and September 2008, and orthopedic 
examination in August 2006.  The Veteran has not identified 
any pertinent evidence that is outstanding.  VA's duty to 
assist on these issues is met.  Accordingly, the Board will 
address the merits of the claims.



B.  Legal Criteria, Factual Background, and Analysis

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Service Connection for a Low Back Disability

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on an issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including arthritis) may be 
presumptively service-connected if manifested to a 
compensable degree in a specified period of time post-service 
(one year for arthritis). 38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Veteran's STRs reveal that while serving in Korea in 
October 1951, he was seen for a complaint of soreness in the 
back.  He was provided "heat treatment", and returned to 
duty.  The following month he was seen for shooting pains 
from the sacroiliac to the right hip of one month's duration.  
It was planned to refer him to the orthopedic clinic.  He was 
returned to duty.  The STRs do not show that the consult took 
place, and contain no further mention of low back complaints.  
On March 1954 service separation examination, the Veteran's 
spine was normal on clinical evaluation.  

In a statement submitted July 2003, the Veteran asserted that 
he injured his low back while off-loading Howitzer 
projectiles during an alert when his partner dropped the 
other end of the case.

On August 2006 VA examination, the examiner noted the injury 
in service as well as a lack of pathology at the time of his 
service separation.  An x-ray taken at the time revealed 
degenerative disc disease at several levels in his lumbar 
spine.  The diagnosis was degenerative disc disease with 
multiple level involvement, no evidence of radiculopathy or 
myelopathy, and mild functional impairment.  The examiner 
opined that this condition was less likely than not related 
to his military service and was more likely attributable to a 
combination of the aging process, personal experiences, and 
genetic predisposition.  

It is not dispute that the Veteran has a variously diagnosed 
low back disability.  The record shows diagnoses of arthritis 
and degenerative disc disease of the lumbosacral spine.  The 
record also shows that the Veteran was seen for low back 
complaints in service.  What he must still show is that his 
current low back disability is related to the complaints 
noted in service, or is otherwise related to service.

The record does not show that a chronic low back disability 
was manifested in service.  When the Veteran was seen for low 
back complaints in October and November 1952, a chronic low 
back disability was not diagnosed.  After those two 
occasions, there is no further mention of low back 
complaints, findings, or treatment in the STRs, and the spine 
was normal on service separation examination.  Consequently, 
the record shows that the complaints in service were acute 
and transitory and resolved.  Furthermore, there is no 
evidence that arthritis of the low back was manifested in the 
first postservice year.  Consequently, service connection for 
a low back disability on the basis that a chronic such 
disability became manifest in service, or on a presumptive 
basis (for arthritis as a chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.    

To establish service connection for a low back disability in 
these circumstances, the Veteran must affirmatively show that 
his current low back disability is related to the complaints 
noted in service, or is otherwise etiologically related to 
his service.  The preponderance of the evidence is against 
the Veteran's claims in this regard.  

The only competent (medical opinion ) evidence that directly 
addresses the matter of a nexus between the Veteran's current 
low back disability, the opinion by the VA examiner in August 
2006, is against the Veteran's claim.  The examiner reviewed 
the record, explained the rationale for the opinion, and 
identified a nonservice more likely etiology for the current 
low back disability.  The examiner is a physician, and 
qualified to offer the opinion; and it is competent evidence 
in the matter of a nexus between the current low back 
disability and the Veteran's service/back complaints therein.  
Because there is no medical opinion to the contrary, it is 
persuasive.   

Notably, the Veteran has not indicated that he has ever 
sought medical treatment for any low back problems over the 
nearly 50 year period between his separation from service in 
March 1954 and his filing of the claim for service 
connection.  A lengthy period of time between service and the 
first post-service clinical notation of complaints or 
symptoms associated with the disability at issue is of itself 
a factor for consideration against a finding that the current 
disability is related to service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).  

Thus, the preponderance of the evidence is against the 
Veteran's claim.  Accordingly, it must be denied.

Increased Rating for Hearing Loss

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R.  § 
4.85.  

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 Hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 38 
C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As the current noncompensable 
rating assigned for the Veteran's bilateral hearing loss 
encompasses the greatest level of hearing impairment shown at 
any time during the appeal period, "staged ratings" are not 
warranted.  

On September 2003 VA examination, audiometry revealed that 
puretone thresholds (in decibels) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
55
55
LEFT
25
20
30
55
50
 
Puretone threshold averages were 43 in the right ear and 39 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94% in the right ear and 96% in the 
left ear.  The diagnosis was a mild to moderately severe 
sensorineural hearing loss bilaterally.

On September 2008 VA examination puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
65
65
LEFT
30
30
40
60
50
The average puretone thresholds were 54 decibels in the right 
ear and 45 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100% bilaterally.  The 
diagnosis was mild to moderately severe sensorineural hearing 
loss bilaterally.

Based on the most recent VA audiometry, the Veteran's hearing 
acuity under Table VI constitutes Level I hearing for each 
ear, which, under 38 C.F.R. § 4.85, Table VII, warrants a 
noncompensable rating under Code 6100.  VA audiometry in 
September 2003 also showed Level I hearing in each ear, again 
warranting a noncompensable rating.  No certified audiometry 
during the appeal period showed an exceptional pattern of 
hearing that would warrant rating the disability under the 
alternate criteria in Table VIA.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record. 
 There is no objective evidence, or even allegation, 
suggesting that a schedular evaluation would be inadequate or 
that the disability picture presented is exceptional.  See 
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against the Veteran's 
claim for a compensable rating for bilateral hearing loss and 
the claim must be denied. 


ORDER

Service connection for a low back disability is denied.

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


